Citation Nr: 1613348	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for pes planus of the right foot.  

2.  Entitlement to service connection for degenerative joint and disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1963 to March 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen a claim of service connection for a low back disorder.  The appeal is also from a March 2010 RO decision that denied service connection for bilateral pes planus.  

The case was previously before the Board in February 2013 at which time it was determined that new service department records relevant to the Veteran's claim were received, such that the claim for service connection for a low back disorder should be reconsidered.  At that time, the issue was remanded so that de novo review could be undertaken.  The issue of service connection for pes planus was also remanded for further development of the evidence.  This was partially accomplished, and service connection for pes planus of the left foot was awarded by rating decision dated in March 2013.  The case has been returned for further appellate consideration.  

The issue of service connection for hammer toes has been raised by the Veteran's representative in the informal hearing presentation received in September 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for degenerative joint and disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Pes planus of the right foot has not been demonstrated at any time during the appeal.  


CONCLUSION OF LAW

Pes planus of the right foot was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A December 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in March 2013.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran's representative has argued that the examination did not adequately address the question of service connection for hammer toes, it is noted that this is not the issue before the Board.  (It has been referred to the RO for appropriate consideration.)  Neither the Veteran nor the representative has challenged the adequacy of the examination regarding pes planus itself.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 
	
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Pes Planus

The Veteran contends that service connection is warranted for pes planus.  It is pointed out that pes planus is noted on examination for separation from active duty.  The Veteran claimed service connection for this disability in December 2009.  

Review of the Veteran's STRs shows no complaint or manifestation of pes planus during service until the examination for separation from active duty.  At that time, the Veteran reported having or having had foot trouble.  Clinical examination of the feet showed asymptomatic pes planus.  Post-service medical records do not show complaints of flat feet until June 2010.  

The Veteran was examined by VA on several occasions subsequent to service.   An examination report dated in November 1984 shows no complaint or manifestation of a disorder of either foot.  A June 2010 VA treatment note indicates that the Veteran complained of bilateral foot pain because his said he has flat arches.  On examination, both feet were noted to be flat.  The diagnostic assessment was pes planus.  On VA examination in April 2011, the examiner found no objective evidence of foot problems with gait and arch of each foot to be normal.  The examiner went on to state that the Veteran did not have pes planus.  The Veteran was afforded another VA examination in March 2013.  At that time, the examiner found pes planus by X-ray studies in the left foot only.  It was specifically stated that the right foot was normal, with no evidence of pes planus on X-ray examination.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted, the Veteran filed his claim for service connection for pes planus in December 2009.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  As the June 2010 VA examiner found flat feet on examination without the apparent aid of x-ray examination and the VA examination in March 2013 found no x-ray evidence of pes planus of the right foot, the Board affords the latter examination and diagnosis greater probative value.  Accordingly, service connection for right foot pes planus is not warranted.


ORDER

Service connection for pes planus of the right foot is denied.  


REMAND

Regarding the claim of service connection for degenerative joint and disc disease of the lumbar spine, it is noted that in June 2010 the Veteran complained of low back pain that he believed was related to his foot disability.  The Veteran's representative has asserted that, while VA obtained a medical opinion regarding direct service connection in March 2013, it has failed to obtain a medical opinion regarding secondary service connection since the establishment of service connection for left foot pes planus.  It is found that, in order to afford the Veteran every consideration, such an opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an addendum opinion from the examiner who examined the Veteran in March 2013.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any low back disorder is proximately due to or aggravated by service-connected left foot pes planus.  If the examiner who conducted the March 2013 examination is not available, the Veteran should be scheduled for an additional examination with an examiner who should be requested to render the opinion.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


